DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites the limitation "the plurality of plant fibers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the carbonizing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hierarchical porous carbon microtubes derived from willow catkins for supercapacitor applications hereafter referred to as Xie.
In regards to claim 1, Xie discloses
A method of fabricating carbon microtubes, comprising: 
disposing a plurality of fibers in a vacuum furnace (section 2.1);

forming, in response to the activating, a plurality of porous carbon microtubes, wherein each microtube of the plurality of porous carbon microtubes, is hollow, and comprises a porous surface (section 3.1).  

In regards to claim 2, Xie discloses
The method of claim 1, wherein the plurality of porous carbon microtubes comprise an average length from about 3 µm to about 300 µm (fig. 2; section 2.1 & 3.1 – note the manufacturing process is identical to that claimed and further note that based on the scales provided in for example e & f the length of microtubes is from about 3 µm to about 300 µm).  

In regards to claim 3, Xie discloses
The method of claim 1, wherein the plurality of porous carbon microtubes comprise an average wall thickness from about 0.3 µm to about 0.7 µm, and an inner diameter from about 8 µm to about 14 µm (section 3.1 – it is noted that 1 µm is about 0.7 µm and the inner diameter will be the outer diameter (10 µm) minus double the wall thickness that is the inner diameter will be about 8 µm).  

In regards to claim 4, Xie discloses


In regards to claim 5, Xie discloses
The method of claim 1, wherein the carbonizing comprises disposing the plurality of fibers in a furnace and holding the plurality of fibers in the furnace from 300°C to 1100°C about for about 0.5 hour to about 4 hours (section 2.1).  

In regards to claim 6, Xie discloses
The method of claim 1, wherein the aqueous solution comprises KOH or phosphoric acid (section 2.1).  

In regards to claim 7, Xie discloses
The method of claim 1, wherein the activating further comprises holding the mixture from about 10 minutes to about 400 minutes from about 400°C to about 1100°C (section 2.1).
  
In regards to claim 8, Xie discloses
The method of claim 1, wherein a portion of the plurality of carbon microtubes comprises a centerline comprising at least one smooth curve and is not aligned along a central axis (fig. 2; section 2.1 & 3.1).  

In regards to claim 9, Xie discloses


In regards to claim 10, Xie discloses
The method of claim 1 wherein activating the plurality of fibers comprises disposing the fibers in an aqueous solution in a predetermined mass ratio of fibers: solution from 1:1 to 1:10 (section 2.1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 11, 13-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Role of Oxygen Functional Groups in Carbon Nanotube/Graphene Freestanding Electrodes for High Performance Lithium Batteries hereafter referred to as Byon in view of Xie.
In regards to claim 11,
Byon discloses a method of fabricating an electrode film, comprising: 
forming a mixture of a 2-dimensional material and a plurality of carbon nanotubes (section 2.1, 
wherein the 2-dimensional material and the plurality of carbon nanootubes self-assemble in response to mixing (section 2.1); 
forming, via vacuum filtration, a precursor film, by disposing the mixture on a membrane in a vacuum filtration apparatus (fig. 1; section 2.1); and 
reducing the precursor film to form the composite film (section 2.2).  Byon fails to disclose carbon microtubes.

Xie discloses carbon microtubes for use as an electrode material in a supercapacitor.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the carbon microtubes of Xie in place of the 

In regards to claim 13,
The combination further discloses wherein forming the mixture comprises forming a mass ratio in the colloidal dispersion of the plurality of porous carbon microtubes (microtubes taught by combination): 2-dimensional material (mPCM : m2D) from about 0.1 to about 30.1 (section 2.1 of Byon).  

In regards to claim 14,
Byon further discloses wherein the 2-dimensional material comprises graphene oxide (GO) (section 2.1).  

In regards to claim 18,
Byon further discloses wherein the mixture does not comprise a binder (section 2.1).  

In regards to claim 19,
Byon discloses a device comprising: 
a first electrode comprising a conductive, flexible, composite film comprising graphene oxide (GO) and a plurality of carbon nanotubes, wherein the plurality of nanotubes are hollow and comprise porous walls (section 2.1); and 

wherein an electrolyte solution, electrolyte solid, or a molten salt is disposed between the first plate and the second plate (section 2.3).  Byon fails to disclose carbon microtubes.

Xie discloses carbon microtubes for use as an electrode material in a supercapacitor.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the carbon microtubes of Xie in place of the carbon nanotubes of Byon to obtain an electrode wherein the carbon material is developed using a simple low cost method and furthermore, carbon microtubes are recognized as an alternative to carbon nanotubes.

Claim(s) 12 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byon and Xie as applied to claim 11 & 19 above, and further in view of Fischel (US 2017/0125829).
In regards to claim 12,


Fischel ‘829 discloses that the tensile strength of a composite film is a result effective variable, particularly for ensuring handability of a freestanding pliable membrane ([0021]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the composite film of Byon as modified by Xie to have a tensile strength of from about 2.9 MPa to about 6.5 MPa to obtain a film that is freestanding, pliable and capable of being handled, as taught by Fischel ‘829.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 20,
Byon discloses wherein the first electrode comprises a thickness from about 50 50microns to about 80 microns (section 2.1).  Byon as modified by Xie fails to disclose the first electrode comprises a tensile strength from about 2.9 MPa to about 6.5MPa.  

Fischel ‘829 discloses that the tensile strength of a composite film is a result effective variable, particularly for ensuring handability of a freestanding pliable membrane ([0021]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the composite film of Byon as modified by Xie to have a tensile strength of from about 2.9 MPa to about 6.5 MPa to obtain a film that is freestanding, pliable and capable of being handled, as taught by Fischel ‘829.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byon and Xie as applied to claim 11 above, and further in view of Chen et al. (US 2013/0314844).
In regards to claim 15,
Byon as modified by Xie fails to disclose wherein reducing the precursor film comprises immersing the precursor film in hydrogen iodide (HI).  

Chen ‘844 discloses wherein reducing the precursor film comprises immersing the precursor film in hydrogen iodide (HI) ([0085]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention reduce the precursor of Byon as modified by Xie by immersing the precursor film in hydrogen iodide (HI) as taught by Chen ‘844 to 

In regards to claim 17,
Byon as modified by Xie fails to disclose wherein the precursor film comprises a first weight and a first thickness and wherein the composite film comprises a second weight and the first thickness, wherein the second weight is from about 40% to about 60% of the first weight.  

Chen ‘844 discloses wherein the precursor film comprises a first weight and a first thickness and wherein the composite film comprises a second weight and the first thickness, wherein the second weight is from about 40% to about 60% of the first weight ([0085] - reducing the precursor film by immersing the precursor film in hydrogen iodide (HI) will remove oxygen (i.e. reduce weight from about 40% to about 60%) without affecting the thickness).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention reduce the precursor of Byon as modified by Xie by immersing the precursor film in hydrogen iodide (HI) as taught by Chen ‘844 to allow for good poor formation ensuring excellent capillary action to absorb an electrolyte.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byon and Xie as applied to claim 11 above, and further in view of Annealing a graphene oxide film to produce a free standing high conductive graphene film hereafter referred to as Yang.
In regards to claim 16,
Byon as modified by Xie fails to disclose wherein reducing the precursor film comprises: disposing the precursor film between at least two plates to form an assembly; and annealing the assembly.  

Yang discloses wherein reducing the precursor film comprises: disposing the precursor film between at least two plates to form an assembly; and annealing the assembly (abstract).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention reduce the precursor of Byon as modified by Xie by using a process as taught by Yang to allow for good conductivity films to be formed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Microtube Bundle Carbon Derived from Paulownia Sawdust for Hybrid Supercapacitor Electrodes – fig. 1


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.